Van Brunt, P. J.
An order of arrest having been granted in this action upon the ground of wrongful conversion of personal property and damages for the misapplication thereof, the same having been received as a factor or agent in a fiduciary capacity, a motion was made to vacate the said order upon the complaint, affidavit, and papers upon which the same was granted. The ground, apparently, upon which said motion was founded was that the complaint did not explicitly aver that the defendant was sought to be charged as having received the money in a fiduciary capacity. It has already been held by this court in the cases of Hillis v. Bleckert, (Sup.) 6 N. Y. Supp. 405, and Bartlett v. Sutorious, (Sup.) 9 N. Y. Supp. 2, that a statement of facts and circumstances which might justify the legal conclusion of money received in a fiduciary capacity does not comply with the statutes, inasmuch as it requires such an allegation to be made in the complaint, and declares that the plaintiff cannot recover unless he proves the same on the trial. In other words, it is the intention of the Code that the plaintiff, in order to exercise the right of arrest, shall state distinctly that he seeks to charge the defendant because of the fiduciary relation, and because of that only, and it is not sufficient that from the facts stated in the complaint the fiduciary relation may reasonably be inferred. The defendant is entitled to know, when suit is brought against him, whether the plaintiff seeks to charge him because of the fiduciary relation, or simply to recover as for a debt. In the one case he might be called upon to defend; in the other he might have no defense. If this is not so, then the plaintiff may declare in a manner from which either the fiduciary relation might be reasonably inferred, or that he seeks to recover simply for the debt, and the defendant would be unable to ascertain which claim the plaintiff would make until the cause came to trial, and thus be put to *35the expense of appearing and preparing for trial, and, when the case came on for trial, he being prepared to rebut the inference of a fiduciary relation, the plaintiff might say, “I do not intend to recover because of such relation.” The amendment of the Code of 18861 intended to make the fiduciary relationship an issuable fact, to be tried by a jury, and, in those cases, one of the essential facts to be established, because it says, “ where such allegation is made the plaintiff cannot recover unless he proves the same upon the trial,” and a judgment for the defendant is not a bar to a new action to recover the money or chattel. Now, it is clear from this language that the claim to recover because of the fiduciary relation must be distinctly stated, and not merely result from inference; and that the complaint can bear but one construction, so that no recovery can be had upon it unless the fiduciary relation is established. But in the case at bar there is another objection which is fatal to the maintenance of the order of arrest. The complaint alleges that the plaintiff, being desirous of securing for his use the sum of $2,850, less bank discount thereon, made and executed a stock note for the amount, which he delivered to the defendant, he representing that he could secure the discount of the note, and would turn over the proceeds thereof to the plaintiff; that a few days thereafter the defendant brought to the plaintiff two promissory notes of one Holly, in the aggregate the same amount as the note made by the plaintiff, and represented to the plaintiff that he had obtained said notes of Holly in exchange for the notes of the plaintiff, and that he would secure and obtain the discount of Holly’s notes, whereupon the plaintiff indorsed the notes, and delivered them to the defendant for the purpose of having them discounted. The complaint then alleges “that, as is herein alleged upon information and belief, shortly after said 6th day of June the defendant did discount said notes, or parted with their possession for his own use and benefit, and without the consent of this plaintiff, and has since retained, and still retains, said notes, or others of like amount in the aggregate, made by the same maker, as renewals thereof, or the proceeds realized by said defendant from the discount of said notes; and has converted the amount of said notes, less the bank discount upon the same, to his own use and benefit, excepting only the sum of $901, which was paid to this plaintiff by said defendant between the 11th day of June, 1890, and the 30th day of January, 1891, which said sum of $901 was paid by the defendant to this plaintiff as a pretended loan or advance, and upon the representation that the said defendant had not yet been able to discount the said Holly notes.” The complaint then alleges “that plaintiff has duly and frequently demanded of the defendants the delivery to him of said Holly notes, or the renewal notes given in the place thereof, or the proceeds realized upon the discount of said notes or renewal notes; but the defendant has failed and neglected, and still fails and neglects, to deliver said notes or-the proceeds thereof to this plaintiff, and still retains them for his own use and benefit, to the damage of this plaintiff,” etc. It is clear that the plaintiff had no right to demand the notes until he paid him the $901 received by him. Therefore no action would lie for the conversion of the notes themselves; and it is impossible to tell from the allegations in this complaint whether the action is brought to recover the proceeds received by the defendant upon the discount of the notes, or for the conversion of the notes themselves, because the allegations are absolutely inconsistent with each other, alleging in one *36clause that he had parted with the notes, and in the next that he has them in his possession. A complaint in this form cannot support any provisional remedy. If the plaintiff claims to recover upon the ground of the conversion of the notes themselves because of the refusal to deliver upon demand, the action cannot be maintained, because there is no allegation of the tender of the $901 received, for the payment of which the defendant had the right to hold the notes. We think, therefore, that the order of arrest was properly vacated, and that the order appealed from should be affirmed, with $10 costs and disbursements.
Daniels, J., concurs.

Code Civil Proc. § 549, subd. 2, as amended by Laws 1886, c. 672, provides that a defendant may be arrested in an action brought “to recover for money received, or to recover property or damages for the conversion or misappropriation of property, where it is alleged in the complaint that the money was received, or the property was embezzled or fraudulently misapplied, by a public officer, attorney, solicitor, or counsel, or an officer or agent of a corporation or banking association, in the course of his employment, or by a factor, agent, broker, or other person in a fiduciary capacity; ” and that, “where such allegation is made, plaintiff cannot recover unless he proves the same on the trial of the action. ”